          Case 1:20-cv-03894-N/A Document 1            Filed 12/10/20     Page 1 of 2




                                                                                        Form 4-1
                UNITED STATES COURT OF INTERNATIONAL TRADE

QUADRATEC, INC.,                )                      COURT NO.: 20-03894
                                )
                     PLAINTIFF, )
                                )
             vs.                )
                                )
UNITED STATES OF AMERICA;       )
OFFICE OF THE UNITED            )
STATES TRADE                    )
                                                             SUMMONS
REPRESENTATIVE; ROBERT E.       )
LIGHTHIZER, U.S. Trade          )
Representative; U.S. CUSTOMS    )
AND BORDER PROTECTION;          )
MARK A. MORGAN, Acting          )
Commissioner U.S. Customs and   )
Border Protection,              )
                                )
                     DEFENDANTS )
                                )
                                )


TO: The Above-Named Defendants

        You are hereby summoned and required to serve on plaintiff’s attorney, whose name and
address are set out below, an answer to the complaint which is herewith served on you, within 60
days after service of this summons on you, exclusive of the day of service. If you fail to do so,
judgment by default will be taken against you for the relief demanded in the complaint.

                                                                   /s/ Mario Toscano
                                                                   Clerk of the Court



                                                    Name, Address, Telephone Number, and
                                                    E-mail Address of Plaintiff’s Attorney

December 10, 2020                                   /s/Lizbeth R. Levinson
Date
                                                    Lizbeth R. Levinson
                                                    Ronald M. Wisla
                                                    Brittney R. Powell
                                                    Joseph W. Rohe
Case 1:20-cv-03894-N/A Document 1   Filed 12/10/20      Page 2 of 2




                                FOX ROTHSCHILD LLP
                                Suite 380 East
                                1030 15th Street, NW
                                Washington, DC 20005
                                 Tel: (202) 794-1182
                                 Fax: (202) 461-0302
                                 Email: llevinson@foxrothschild.com
                                         rwisla@foxrothschild.com
                                         bpowell@foxrothschild.com
                                         jrohe@foxrothschild.com

                                Counsel to Plaintiffs
